Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 1 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 2 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 3 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 4 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 5 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 6 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 7 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 8 of 12
Case 17-07028-JAD   Doc 184    Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document     Page 9 of 12
Case 17-07028-JAD   Doc 184     Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document      Page 10 of 12
Case 17-07028-JAD   Doc 184     Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document      Page 11 of 12
Case 17-07028-JAD   Doc 184     Filed 04/24/19 Entered 04/24/19 15:48:49   Desc Main
                              Document      Page 12 of 12
